Citation Nr: 0216379	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  95-37 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for cerebral vascular accident with residual left 
hemiparesis, currently evaluated as 40 percent disabling.

2. Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, currently evaluated as 30 
percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In April 1998 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDING OF FACT

In August 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issues 
of entitlement to restoration of a 100 percent evaluation for 
cerebral vascular accident with residual left hemiparesis, 
and increased evaluations for coronary artery disease with 
hypertension and for degenerative joint disease of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issues of entitlement to restoration of a 100 
percent evaluation for cerebral vascular accident with 
residual left hemiparesis, and increased evaluations for 
coronary artery disease with hypertension and for 
degenerative joint disease of the lumbar spine, have been 
met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1994, a rating decision increased the veteran's 
rating for degenerative joint disease of the lumbar spine to 
20 percent.  An August 1995 rating decision reduced the 
veteran's service connected residuals of cerebrovascular 
accident and granted service connection for coronary artery 
disease, assigning an initial 30 percent rating.  The veteran 
perfected his appeal of these issues.  After a June 2002 
rating decision increased the veteran's rating for 
degenerative joint disease of the back to 40 percent and his 
combined rating to 80 percent, the veteran wrote in 
correspondence received in August 2002, that he accepted the 
assigned 80 percent combined disability rating as a full 
grant of his appeal for increased scheduler compensation 
ratings, but wished to pursue his appeal for TDIU.  Under 
these circumstances, the Board construes the veteran's signed 
statement as a request to withdraw his appeal with regard to 
the claims of entitlement to restoration of a 100 percent 
evaluation for cerebral vascular accident with residual left 
hemiparesis, and increased evaluations for coronary artery 
disease with hypertension and for degenerative joint disease 
of the lumbar spine.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In the present case, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal as to the issues of entitlement to 
restoration of a 100 percent evaluation for cerebral vascular 
accident with residual left hemiparesis, and increased 
evaluations for coronary artery disease with hypertension and 
for degenerative joint disease of the lumbar spine.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to these issues.  As 
such, the Board finds that the veteran has withdrawn his 
claims as to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues and 
they are dismissed.


ORDER

The claims of entitlement restoration of a 100 percent 
evaluation for cerebral vascular accident with residual left 
hemiparesis, and increased evaluations for coronary artery 
disease with hypertension and for degenerative joint disease 
of the lumbar spine are dismissed.


REMAND

The Board's April 1998 remand clearly indicated that the 
veteran was to be afforded a VA cardiology examination and 
that the examiner indicate whether the veteran had symptoms 
identified under the schedular criteria for hypertensive 
heart disability enacted during the pendency of the appeal.  
The examiner was also requested to provide an opinion 
concerning the impact of the hypertensive heart disability on 
the veteran's employability.  Although the veteran was 
afforded a VA cardiology examination in March 2002, the 
examiner did not evaluate the veteran's hypertensive heart 
disease under the new schedular criteria (noting that the 
veteran did not appear capable of performing a stress test on 
a treadmill due to orthopedic disability) and did not comment 
on the impact of the veteran's hypertensive heart disease on 
his employability.  

As the RO has not fully complied with the 1999 Board remand 
additional development is necessary.  Stegall v. West, 11 
Vet. App 268 (1998).  

The most recent VA outpatient treatment records of record are 
dated in April 2001 with a discharge summary dated in January 
2002.  The RO should obtain any subsequent ongoing treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
U.S.C. § 5103A (West 1991 & West Supp. 2001).  The veteran 
should also be provided an opportunity to identify and/or 
submit any relevant private treatment records.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records for the veteran from the VA 
Medical Center in Cincinnati, Ohio, dated 
from April 2001 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folders.

3.  After the above development has been 
completed, the veteran should be afforded 
a VA cardiology examination to evaluate 
the extent of his service-connected 
cardiovascular disease.  The examiner 
should evaluate the veteran's current 
symptoms under the new schedular criteria 
for rating hypertensive heart disease.  
If a laboratory determination of METs 
(metabolic equivalent) by exercise 
testing cannot be done for medical 
reasons, the examiner should provide an 
estimate of the level of activity 
(expressed in METS and supported by 
specific examples) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope due to the veteran's heart 
disease.  If there is no evidence of any 
of the above symptoms on examination, the 
examiner should so state.  The 
cardiologist should also provide an 
opinion concerning the impact of the 
hypertensive heart disability on the 
veteran's employability.  The claims 
folders must be made available to the 
examiner for review prior to the 
examination, and it should be noted in 
the report whether the files have been 
reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claims.  

4.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue on appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



